Citation Nr: 1110540	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1942 to February 1946.  The Veteran died in March 2009.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  

This matter was previously before the Board in January 2010 and was dismissed due to the death of the Veteran.  In February 2010, the Veteran's widow requested to be substituted for the Veteran in his appeal.  In November 2010, the RO accepted the appellant's claim for substitution.  The claim has now returned to the Board for further appellate consideration. 

The Board notes that the Veteran requested a Board hearing in his VA Form 9, dated in March 2007.  However, in statements dated in April 2007 and December 2007, the Veteran indicated that he no longer wanted a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), (e) (2010).

The Board additionally notes that additional evidence pertinent to the issue on appeal, but submitted in conjunction with a claim for a different benefit (i.e. special monthly compensation), was received in the record subsequent to issuance of the statement of the case in November 2006.  While the RO considered some of the additional evidence in conjunction with a July 2007 adjudication of a claim for special monthly compensation, the RO has not adjudicated the issue on appeal with consideration of any of the additional evidence.  Generally, the Board is precluded from considering additional pertinent evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, the Board notes that in a statement dated in January 2010, the appellant's representative expressly waived RO consideration of additional evidence submitted at that time.  The Board finds that it is reasonable to construe such waiver as encompassing all additional evidence received subsequent to the November 2006 statement of the case as the benefit sought by the January 2010 waiver (i.e. avoidance of a remand) would be negated if the January 2010 waiver of RO consideration is not so construed.  As such, the Board may proceed with appellate consideration of the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2009.  

2.  The appellant is the Veteran's widow and was substituted for the Veteran in this appeal in November 2010.  

3.  Throughout the rating period on appeal, the Veteran's service-connected degenerative disc disease of the lumbar spine, has been manifested by complaints of pain, stiffness, and weakness; objectively, the Veteran did not have unfavorable ankylosis, or neurologic abnormalities associated with his disability, nor was he prescribed bed rest by a physician.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an evaluation in excess of 40 percent for degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 - 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in March 2006, the Veteran was informed of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice was defective in that it did not inform the Veteran of the criteria necessary for an effective date and disability rating.  Such notice was provided to the Veteran in October 2007.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the Veteran after the initial adjudication, the content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The appellant has been provided with every opportunity to submit evidence and argument in support of the claim, and to respond to VA notices.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and VA and private examination and treatment records.  Additionally, the claims file contains the statements of the Veteran and the appellant in support of the claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  The Board notes that in a letter dated in December 2007, the Veteran stated that "there is no reason for me to provide more information."  

A VA examination with respect to the issue on appeal was obtained in April 2006.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate, as it includes a physical examination of the Veteran, to include a report of his range of motion.  The Board acknowledges that the Veteran and appellant expressed dissatisfaction with the adequacy of the VA examination. Unfortunately, the Veteran is deceased and a more current examination is not possible.  However, more recent clinical reports are of record.  The Board also notes that both the Veteran and appellant averred that the examiner caused pain to his back and that the examiner erroneously stated that the Veteran had congestive heart failure.  The Board acknowledges that the VA examination report states that the Veteran had pain at 90 degrees in his range of motion; however, such pain upon examination does not reflect that the examination was inadequate.  In addition, the Board finds no reference to congestive heart failure in the examination report.  Moreover, any such reference, even if the report, would not affect the evaluation of the Veteran's spine disability.  The examination report contains findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal criteria 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Rating disability of the spine (to include Intervertebral Disc Syndrome (IVDS)) 

As in effect from September 26, 2003, under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, DC 5243, for intervertebral disc syndrome, provides that a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a.

IVDS may be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or the General Rating Formula for Diseases and Injuries of the Spine (as outlined above), based on whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months. A rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) of 38 C.F.R. 4.71a, Diagnostic Code 5243, provides that, for the purpose of evaluations under Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Analysis

The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's degenerative disc disease of the lumbar spine is currently evaluated as 40 percent disabling, effective from September 2001.  In a statement received in February 2006, the Veteran asserted that an increased evaluation was warranted.  As the Veteran's claim was received by VA in February 2006, the rating period on appeal is from February 2005, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) (2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the history of the disability is for consideration in rating a disability.   

A January 2006 private medical record reflects that the Veteran had been "sleeping adequately well and has been able to go to his exercises twice a week."  There were no changes in his bowel habits and he denied any difficulty with urination.  The examiner noted that "there has been no joint discomfort or muscle pain."  

An April 2006 VA examination record reflects that the Veteran's posture was slightly abnormal in that there was slight bending at the waist.  His gait was abnormal, and appeared to be "a slow shuffling type of gait."  The Veteran reported that he did not need a device to ambulate.  Upon clinical inspection of the spine, the posture of the head and symmetry in appearance appeared to be within normal limits.  Symmetry of the spinal motion revealed slow movement.  Curvatures of the spine revealed an exaggerated dorsal curve.  Upon examination, there was a slight muscle spasm and tenderness bilaterally.  Both the right and left straight leg raising were negative.  There was no ankylosis of the lumbar spine.  With regard to range of motion, flexion of the lumbar spine was 90 degrees with pain at 90 degrees.  Extension was 20 degrees with no pain.  Bilateral lateral flexion was 20 degrees with no pain.  Bilateral rotation was 30 degrees with no pain.  There was no fatigue, weakness, lack of endurance, or incoordination present.  The examiner also noted that there was no IVDS present.  The Veteran had bowel and urinary bladder functioning.  Neurological examination of the lower extremities showed both normal motor and sensory functions.   

In his notice of disagreement, dated in November 2006, the Veteran averred that he had almost constant muscle spasms in his lower back, which frequently interrupted his sleep.  He further noted that he took Lasix for edema in his feet and lower legs, which he reported was due to his inability to elevate his feet due to back pain.  The Veteran also reported that he used a cane to walk.

A March 2007 examination for "aid and attendance" reflects that the Veteran was unable to put on his shoes and socks without help due to a stiff spine.  It was noted that he walked very slowly and was unstable, was unable to get out of a chair without assistance, could not walk without assistance, and had a very stooped posture.  It was further noted that he had many "age related handicaps, dementia and general weakness makes very difficult to go any place - getting in and out of the car is extremely difficult even with aid.  Body stiffness and memory loss makes impossible to leave apartment alone, if he could walk.  Poor balance makes difficult to use toilet- had several hard falls."

An August 2008 examination for "housebound status" reflects that the Veteran was very stooped and had pain with moving.  It was noted that he had stiffness of the spine, muscle spasm, and weakness.  It further noted that he was unable to feed himself, dress, shower or care for himself in any manner.  There was "no flexation [sic] in the lower extremities due to spinal fusion - limiting patient's ability to ambulate.  Patient incapable of any weight bearing mobility in lower extremities without aid."  It further notes " [p]atient has total loss of bowel and bladder control.  Requires home health aid and patient has been diagnosed with [dementia], a symptom of Alzheimer's disease/progressive not able to ambulate without help.  Patient totally confined to home."

A November 2008 report of a CT scan of the thoracic and lumbar spine revealed degenerative disc disease from L1-L2 through L5-S1.  At L4-L5, there was loss of the interspace or fusion.  L5-S1 showed posterior fusion intact.

As noted above, the Veteran's service-connected back disability is evaluated as 40 percent disabling.  Symptoms of the spine which could possibly provide a higher evaluation would be demonstration of functional impairment comparable to unfavorable ankylosis of the entire thoracolumbar spine (50 percent disabling) or unfavorable ankylosis of the entire spine (100 percent disabling).  The evidence of record is against a finding that the Veteran had unfavorable ankylosis of the spine.   

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costalmargin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Flexion of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  (Note 5 to General Rating Formula for Disease and Injuries of the Spine.)  

As noted above, a November 2008 VA radiology report reflects that the Veteran had loss of the interspace or fusion of L4-L5, and that fusion of the L5-S1 area of the spine was intact.  (The Board notes that the record reflects that the Veteran had a spinal fusion in 1949.)  There is no evidence that the fusion was in an unfavorable position.  The April 2006 VA examination report reflects that the Veteran's posture was slightly abnormal in that there was slight bending at the waist; and exaggerated dorsal curve; however, it also noted that the Veteran had flexion of the lumbar spine of 90 degrees and extension of 20 degrees.  The report reflects that there was "no ankylosis of the lumbar spine present."  The Board acknowledges the March 2007 examination report which reflects that the Veteran was unable to put on his shoes and socks without help due to a stiff spine.  While this reflects difficulty in obtaining full flexion, it does not indicate ankylosis.  The August 2008 examination report reflects that the Veteran was very stooped and had stiffness of the spine; however, it does not indicate unfavorable ankylosis with a resulting condition as required by VA regulation.  (With regard to the stoop, a January 2002 VAX examination report reflects that the Veteran stoops forward about 10 to 15 degrees while standing; however, there was "no fixed deformity present.")  

The Board has also considered whether the Veteran would be entitled to a rating in excess of 40 percent under the formula for rating IVDS based on incapacitating episodes, but finds that he is not.  There is no evidence of record that the Veteran had incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  A September 2005 private medical record reflects that the Veteran "has mild discomfort in his back and his left hip from time to time but he does not take any medication for it."  It was noted that he had been fully ambulant but gets tired easily.  The January 2006 private medical record reflects that there "has been no joint discomfort or muscle pain."  Although the "aid and attendance" and "housebound" examination reports reflect that the Veteran could not leave his home alone, the record does not indicate that bed rest had been ordered by a physician due to IVDS.  Note 1 of the rating for IVDS defines an incapacitating episode as one with a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.   

Under the current regulation for the spine, associated objective neurologic abnormalities are evaluated under an appropriate diagnostic code.  The evidence is against a finding that the Veteran had neurologic abnormalities associated with his service-connected back disability.  A September 2005 private medical record reflects that the Veteran had been subjected to transurethral resection of the prostate in 1990 and had increased post voidal residual.  It  was noted that he was on medication for urgency.  A September 2005 private medical record reflects no significant urinary complaints except for nocturia and difficulty with starting his stream and post voidal dribbling.  He had a past medical history of chronic diarrhea and chronic constipation.  There is no clinical indication that it was in any way related to his service-connected back disability.  A private January 2006 medical record reflects that the Veteran had no change in his bowel habits and denied any difficulty urination.  The April 2006 VA examination reflects that the Veteran had bowel and bladder functioning, and was negative for any problems.  The examiner noted that the neurological examination of the lower extremities showed both normal motor and sensory functions.  The March 2007 "aid and attendance" examination report reflects that the Veteran had some incontinence; however, there is no indication that it was due to his service-connected back disability.  The August 2008 "housebound" examination report reflects that the Veteran had total loss of bowel and bladder control, but again, there is no indication that it was due to his service-connected back disability.  

The Board has also considered whether the Veteran should be separately rated for a scar of his back, but finds that he should not.  There is no evidence of record that the Veteran's scar was deep, caused limited motion, was 144 square inches or greater in size, was unstable, or was painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805 (as in effect prior to October 23, 2008). 

Thus, the evidence of record, as noted above, is against a finding that the Veteran has any symptoms which warrant an evaluation in excess of 40 percent at any time during the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2010). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected back disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  Therefore, a further analysis under Thun is not warranted.  


ORDER

Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling, is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


